CANTU, Justice,
concurring.
I agree that the appeal has no merit and that the judgment should be affirmed. However, I find no reason to enter into a labored discussion of appellant’s first ground of error inasmuch as the contention advanced on appeal was never preserved.
At the abbreviated extradition hearing the State sought to have the trial court *813take judicial notice of the extradition documents prior to their admission into evidence. Appellant objected to the court taking judicial notice of the facts contained in the papers because “they had not been admitted in evidence under proper authentication.”
The trial court then required the State to present its case before admitting the documents into evidence. Following the State’s proof and tender of the documents into evidence appellant lodged his objections.
The only objections voiced by appellant addressed an alleged failure by the State to establish the proper predicate under the Business Records as Evidence Act.1
[Defense counsel]: I have a number of objections to these. Number one: There has been no testimony that a person with personal knowledge at or near the time of the occurrence alleged, no one testified they have personal knowledge of the events that purportedly [sic] make up this warrant. Furthermore, the proper predicate for admission of the business records has not been laid.



[Defense counsel]: Well, particularly there has been no predicate laid as to when Mr. Talbert or someone in the Governor’s office or someone in the Sheriff’s office had a business duty to make these records to sign their names to these papers. There has been no testimony as to personal knowledge on the part of this witness and these are the main two predicates which have failed to be brought forth.
⅜! ⅝ ⅝ ⅜: ⅜ ⅜
[Defense counsel]: Your Honor, it is fundamental. In order to get in business records you have to prove up someone with personal knowledge at the time of events recorded, the facts that are pertinent. And at this point there has been no one to come forth with testimony proving up someone had personal knowledge. Furthermore, predicate to business records is that they were prepared in the business of the entity and someone that had a business duty to that entity prepared the record. And neither one of those predicates have been laid....
On appeal appellant now argues the State’s failure.to comply with the requirements of TEX.REV.CIY.STAT.ANN. art. 3731a (Vernon Supp.1982-1983), the Official Records Act. The complaint on appeal obviously does not comport with the objection lodged at trial. I would overrule appellant’s first ground of error for this reason. See Bouchillon v. State, 540 S.W.2d 319, 322 (Tex.Cr.App.1976).
I concur in the results.

. TEX.REV.CIV.STAT.ANN. art. 3737e (Vernon Supp.1982-1983) in pertinent part provides:
Section 1. A memorandum or record of an act, event or condition shall, insofar as relevant, be competent evidence of the occurrence of the act or event or the existence of the condition if the judge finds that:
(a) It was made in the regular course of business;
(b) It was the regular course of that business for an employee or representative of such business with personal knowledge of such act, event or condition to make such memorandum or record or to transmit information thereof to be included in such memorandum or record;
(c)It was made at or near the time of the act, event or condition or reasonably soon thereafter.